  Case 19-28844       Doc 33     Filed 01/27/20 Entered 01/27/20 11:33:23             Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                        Bankruptcy No. 19-28844
 Robert J. Lyons                                        Judge LaShonda A. Hunt (Joliet)
                                                        Chapter: 13
                          Debtor

                                     NOTICE OF MOTION

TO:    Robert J. Lyons, 317 Richards Street, Joliet, IL 60433
       Venita Lyons, 317 Richards Street, Joliet, IL 60433
       Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532
       David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

       Please take notice on February 7, 2020 at 10:15 a.m., I shall appear before the Honorable
LaShonda A. Hunt, in 2nd Floor, Joliet City Hall, 150 West Jefferson Street, Joliet, Illinois
60432, and present the attached motion at which time you may appear if you wish.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494

                                 CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney certify that I served the attached motion by mailing a copy to
the Debtor at the address listed above by depositing the same in the U.S. mail, first class, postage
prepaid at 230 W. Monroe, Chicago, IL 60606 on or before 5:00 p.m. on January 27, 2020. The
remaining parties were served by the CM/ECF electronic noticing system.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, IL ARDC #6243494

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                                  NOTICE:
           THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
            INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 19-28844      Doc 33       Filed 01/27/20 Entered 01/27/20 11:33:23          Desc Main
                                    Document     Page 2 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 19-28844
 Robert J. Lyons                                       Judge LaShonda A. Hunt (Joliet)
                                                       Chapter: 13
                         Debtor

  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CODEBTOR STAY

NOW COMES Quicken Loans Inc. (hereinafter “Movant”), through its attorney, Josephine J.

Miceli of Johnson, Blumberg & Associates, LLC, and states as follows:


   1.     The Movant, a party in interest, holds a Mortgage dated October 24, 2016 on the

          property located at 317 Richards St, Joliet, Illinois 60433-1859, in the original

          amount of $106,812.00. (A copy of the Note, Mortgage, and Assignment of Mortgage

          are attached as Exhibit A, B, and C respectively and incorporated herein by

          reference).

   2.     The mortgage was jointly executed by the Debtor and non-filing codebtor Venita

          Lyons.

   3.     The above-captioned Chapter 13 case was filed on October 10, 2019 and the Debtor's

          Plan has was confirmed on January 17, 2020.

   4.     The confirmed plan provides for the Debtor to be the disbursing agent for the post

          petition mortgage payments and the Chapter 13 Trustee to be disbursing agent for the

          pre-petition arrears.

   5.     As of January 16, 2020, the Debtor has failed to maintain post-petition payments

          thereby accruing a default of 3 payments from November 1, 2019 through January 1,
  Case 19-28844       Doc 33     Filed 01/27/20 Entered 01/27/20 11:33:23             Desc Main
                                   Document     Page 3 of 4


           2020 for a post-petition arrearage total of $2,011.94. A summary of the post-petition

           arrearage is as follows:

               November 1, 2019 to January 1, 2020, 3 payments at $991.66 each
               Less Suspense Balance of ($963.04)

   6.      The Movant adopts the facts set forth in the Statement of Default as additional

           allegations in support of this motion.

   7.      The Debtor’s failure to maintain post-petition payments is cause for relief from the

           automatic stay pursuant to 11 U.S.C. § 362(d).

   8.      Movant would be irreparably harmed if it was prevented from pursuing its remedies

           against the co-obligor during such time as the Debtor is in default of his obligation to

           make post-petition payments. As such, relief from the codebtor stay is warranted

           under 11 U.S.C. § 1301(c)(3).

   9.      That should the Debtor wish to reinstate while under the jurisdiction of this Court,

           Movant requests to be reimbursed for the costs and attorney fees of filing this motion.

   10.     The Movant requests waiver of 14 day stay provision of Bankruptcy Rule of

           Procedure 4001(a)(3).


WHEREFORE, Quicken Loans Inc. prays for the entry of an order modifying, annulling or

terminating the Automatic Stay and Codebtor Stay instanter to allow foreclosure, eviction, or any

other action with respect to the Movant protecting its rights in the subject property as the Court

deems appropriate and for such other relief as the Court deems just.


                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, ARDC #6243494
                                              Attorney for Quicken Loans Inc.

Josephine J. Miceli
 Case 19-28844     Doc 33    Filed 01/27/20 Entered 01/27/20 11:33:23   Desc Main
                               Document     Page 4 of 4


Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
